                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:19-CV-16-BO

  VALERIE WILLIS,                                      )
       Plaintiff,                                      )
                                                       )
 v.                                                    )                      ORDER
                                                       )
  UNITED STATES POSTAL SERVICE,                        )
       Defendants.                                     )


         This matter is before the Court on defendant's motion to dismiss. [DE 9]. Plaintiff has

  responded in opposition and the matter is ripe for disposition. For the reasons that follow,

 defendant's motion to dismiss [DE 9] is GRANTED.

                                           BACKGROUND

         Plaintiff, proceeding pro se, filed a complaint in North Carolina Small Claims Court

  alleging that a U.S. Postal Service employee, Ms. Rebecca Leggett, "got stuck while driving across

  [her] yard and damaged [her] septic line and lawn." [DE 1-1]. Plaintiff claimed $8,200 in damages.

 Id. Plaintiff further alleges that her "front yard is becoming more saturated with effluent from the

, damaged septic field lines and an increased health hazard to the plaintiffs property and the

 community in which she resides." [DE 13]. In January 2019, the United States removed the state

  action to federal court, and now moves to dismiss for failure to exhaust administrative remedies.
                                      ,/


  [DE 1, 9]. Plaintiff has responded in opposition. [DE 13].

                                            DISCUSSION

         The United States has moved to dismiss plaintiffs complaint under Federal Rule of Civil

  Procedure 12(b)(l), arguing that this Court lacks subject-matter jurisdiction. Generally, the United

  States and its agents, acting within the scope of their official government employment, enjoy
sovereign immunity. United States v. Sherwood, 312 U.S. 584, 586 (1941). The Federal Tort

Claims Act (FTCA) provides a limited waiver of sovereign immunity, however, providing the

exclusive remedy "for injury or loss of property . . . arising or resulting from the negligent or

wrongful act or omission of any employee of the [United States] while acting within the scope of

his office or employment." 28 U.S.C. § 2679(b)(l).

       But the FTCA contains an exhaustion requirement: any plaintiff wishing to bring a tort suit

against the federal government must first "present the claim to the appropriate Federal agency."

28 U.S.C. § 2675(a). This requirement is jurisdictional and cannot be waived. Henderson v. United

States, 785 F.2d 121, 123 (4th Cir. 1986). Because the FTCA is a waiver of sovereign immunity,

plaintiffs "must file an FTCA action in careful compliance with its terms." Kokotis v. US. Postal

Service, 223 F.3d 275, 278 (4th Cir. 2000). When a plaintiff brings a suit alleging that the federal

government has committed a tort, the Court lacks subject-matter jurisdiction unless the plaintiff

has previously presented an administrative claim and either received a written denial or received

no final disposition within six months of filing. 28 U.S.C. § 2675(a).

       Here, plaintiff has properly filed a Form 95 administrative claim with the U.S. Postal

Service, but she did not do so until February 5, 2019. [DE 12]. Plaintiff has not alleged that she

has received a written denial of her administrative claim and six months have not yet elapsed from

the date of filing. Thus, plaintiff has not yet exhausted her administrative remedies. As such, this

Court lacks subject-matter jurisdiction to adjudicate plaintiffs complaint, and the case must be

dismissed without prejudice. Fed. R. Civ. P. 12(b)(l); see Plyler v. United States, 900 F.2d 41 (4th

Cir. 1990) (holding that the case must be dismissed without prejudice for lack of subject-matter

jurisdiction as the administrative claim had not yet been denied and six months had not elapsed).


                                                 2
                                        CONCLUSION

       For the above reasons, defendant's motion to dismiss for lack of subject matter jurisdiction

[DE 9] is GRANTED. The case is DISMISSED WITHOUT PREJUDICE for lack of subject-

matter jurisdiction.


SO ORDERED, this       .Q:fday of March, 2019.

                                             T     NCE W. BOYLE
                                             CHIEF UNITED STATES DISTRICT UDGE




                                                 3
